Citation Nr: 0509819	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
ankyloglossia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1973 to August 1975 and in the Marine Corps from August 1977 
to August 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2001 by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).    

In January 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing at the RO.  

In May 2003, the Board remanded this case for additional 
development.  The case was returned to the Board in January 
2005.

FINDINGS OF FACT

1.  There is no medical diagnosis showing that the veteran 
currently has ankyloglossia. 

2.  The veteran has not been shown to suffer from chronic 
ankyloglossia related to his active service.

CONCLUSION OF LAW

Chronic ankyloglossia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A letter from the RO to the veteran in June 2000 informed him 
of the evidence needed to substantiate his claim and of the 
evidence he was expected to submit in support of his claim.  
A statement of the case furnished to the veteran by the RO in 
February 2002 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims.  A supplemental statement of the case 
furnished to the veteran by the RO in September 2004 notified 
him of the evidence which VA had obtained and of the reasons 
and bases for the continued denial of his claim.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claim, it did advise him that it was his 
ultimate responsibility to support his claim with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error, particularly where the veteran 
was requested to submit medical evidence linking a current 
disability to his active service.  The Board also finds that 
any error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the veteran has not identified any 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service VA treatment records.  The Board's remand in May 
2003 requested that the veteran undergo a VA examination and 
that the examiner provide a medical opinion.  However, the 
veteran failed to report for the VA examination due to his 
being incarcerated and there is no indication in the record 
that he has been released from incarceration.  The veteran 
and his representative have not identified any additional 
existing evidence which might be relevant to the claim on 
appeal.  Therefore, the Board finds that further assistance 
is not required and the case is ready for appellate review.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  For the Board to decide the appeal at 
this time does not involve prejudicial error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

II. Contentions of Appellant
    
The veteran contends that he has suffered from ankyloglossia 
(a speech disorder) since he underwent oral surgery in 
service in 1974.  Therefore, he believes that service 
connection should be awarded.

III. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004). 

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  



IV. Factual Background and Analysis

The veteran's service medical records from his first period 
of service showed that he underwent a lingual frenectomy in 
April 1975.  He complained of ankyloglossia in May 1975.  In 
July 1975, he was seen by an audiologist to evaluate his 
complaints.  The audiologist stated that no speech pathology 
was found.  It was stated that the veteran's articulation was 
consistent with "black dialect" and that the difficulty in 
understanding the veteran was due to a lack of word 
projection.  He was advised to seek voice and diction lessons 
after his separation from service.  The August 1975 
separation examination contained no complaints and the 
evaluation of his mouth was within normal limits.  

The veteran submitted records that indicated that, between 
his periods of service, he had sought voice and diction 
lessons.  He then entered the Marine Corps and was examined 
in July 1977.  He offered no complaints about his speech and 
the evaluation was within normal limits.  There was no 
indication in these records that he had sought treatment for 
ankyloglossia during this period of service.  His August 1980 
separation examination was also normal.

A private general medical examination of the veteran was 
performed in December 1999.  While he had very poor 
dentition, his mouth and throat appeared to be otherwise 
normal.  There was no diagnosis of ankyloglossia.

The veteran was examined by VA in January 2000.  He contended 
that he had speech impediments.  The neurological evaluation 
noted that the veteran had very slow speech and was very slow 
to respond.  The mental status examination found that his 
speech was very slow and monotonous.  He admitted to being 
paranoid and that he found it difficult to talk, especially 
to strangers.  

The veteran was treated by VA on an outpatient basis between 
July 2002 and April 2003.  In August 2002, he was noted to 
have molar tenderness, although his mouth was normal.  In 
January and February 2003, he was seen by a speech therapy 
service.  The speech therapist noted that the "[p]atient has 
no difficulty with articulation or speech intelligibility."  
It was commented that the veteran was still drinking and 
smoking marijuana.  The speech therapist noted that the 
"[p]atient is applying for service connection related to 
speech, but patient does not have any speech difficulties.  
This was again reiterated to patient."  The veteran asserted 
that he had a severe speech problem related to his inservice 
surgery (when he had his frenelum clipped).  The examiner 
noted that the veteran was 100 percent intelligible in 
conversation, but that he had some mild dysfluency (that is, 
word repetition).  

The veteran also testified before the undersigned Acting 
Veterans Law Judge at a personal hearing in January 2003.  He 
stated that he had swelling of his gums and tongue in service 
and that he had gone to speech therapy between his two 
periods of service.  When he went into the Marine Corps, the 
swelling got worse.  He stated that he had had surgery in the 
Army in 1974 and that that was when his speech problems had 
begun.  He testified that he was still receiving speech 
therapy.

After a careful review of the evidence of record, the Board 
concludes that entitlement to service connection for 
ankyloglossia is not warranted.

Ankyloglossia is defined as a restrictive movement of the 
tongue, resulting in speech difficulties.  See Dorland's 
Illustrated Medical Dictionary 86 (28th ed., 1994).  The 
veteran's service medical records show that the veteran 
underwent a lingual frenectomy in service.  The frenelum 
linguae is the vertical fold of the mucous membrane inferior 
to the tongue, attaching it to the floor of the mouth.  
Dorland's at 664.  Following this surgery, he was seen for 
complaints of ankyloglossia.  However, after an evaluation, 
no speech pathology was found.  The separation examination 
also made no mention of speech problems.  Moreover, the 
records from the Marine Corps make no mention of any speech 
problems.  Following service, the veteran was examined by VA 
and no speech difficulties were diagnosed.  When he sought 
speech therapy from VA in 2002 and 2003, he was told that he 
had no speech difficulties and did not require therapy.

Based upon the above evidence, it cannot be found that the 
veteran developed chronic speech difficulties as a result of 
his inservice frenectomy.  Despite the veteran's arguments to 
the contrary, there is no objective evidence that he 
currently suffers from any speech disorder (to include 
ankyloglossia) which can be related to the inservice surgery.  
Nor is the veteran competent to state that he suffers from 
ankyloglossia as a result of his inservice surgery.  See 
Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (holding that a layperson is not 
competent to render an opinion as to medical diagnosis or 
causation).

There is no competent medical evidence that the veteran has 
the disorder known as ankyloglossia .  There is thus no basis 
on which to allow service connection for such disability, and 
so entitlement to service connection for ankyloglossia is not 
established.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

ORDER

Service connection for ankyloglossia is denied.



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


